FILED
                                                                      SEPTEMBER 28, 2017
                                                                     In the Office of the Clerk of Court
                                                                   WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF TH* STATE OF WASHINGTON
                               DIVISION T~E

STATE OF WASHINGTON,                            )
                                                )          No. 33770-7-111
                       Respondent,              )
                                                )
       v.                                       )
                                                )
VENIAMIN "BEN" GLUSHCHENKO,                     )          UNPUBLISHED OPINION
                                                )
                       Appellant.               )

       SIDDOWAY,     J. -Veniamin Glushchenko ~peals his convictions for first degree
                                                      I
burglary, first degree assault, residential burglary,! and first degree robbery arising out of

back to back crimes committed at two homes in a lresidential neighborhood. He
                                                      I

challenges (1) the sufficiency of the evidence to sppport the jury's verdict finding him
                                                      !


guilty of first degree assault, (2) the trial court's srntencing determination that his first
                                                      I


degree burglary was not the same criminal condutt as the robbery and assault into which

it escalated, and (3) the trial court's failure to conruct a Blazina 1 inquiry into his ability

to pay legal financial obligations. We are unpers4aded by those three challenges or by

additional errors alleged in a pro se statement of ~dditional grounds. We affirm.


                                                     i
       1
           State v. Blazina, 182 Wash. 2d 827, 344 P .3~ 680 (2015).
No. 33770-7-111
State v. Glushchenko


                    FACTSANDPROCEDURA~BACKGROUND

       On a late afternoon in December 2014, Ven amin Glushchenko broke into a home

on 32nd Avenue in Spokane. He was in the proces of taking a laptop computer from a

coffee table near where the homeowner, Ugur Erol was sleeping, when Mr. Erol woke up.

Upon seeing Mr. Erol awake, Mr. Glushchenko tol him to "tum around" but Mr. Erol

did not-he saw that Mr. Glushchenko was holdin what appeared to be two steak

knives, and he feared that ifhe turned around, Mr.   lushchenko would stab him in the

back. Report of Proceedings (RP) 2 at 74. When h failed to tum away, an angered Mr.

Glushchenko began swinging the knives at Mr. Er 1, slashing him several times. Hurt,

bleeding, and fearing additional injury, Mr. Erol fl d out his front door. He called 911

from a neighbor's home.

      Not long thereafter, Brenda Eberhart was ta ing a nap at her 32nd Avenue home

when she was awakened by the sound of shattering glass. When she entered her kitchen

and turned on the light, she saw Mr. Glushchenko tanding outside her broken kitchen

window. He tried to grab her and demanded that s e give him her money. When she

said she did not have any and then began screamin , Mr. Glushchenko left.




       2
        All citations to the verbatim report of proc edings are to the two consecutively-
paginated volumes containing trial proceedings tak ng place from August 10 through 13,
2015, and Mr. Glushchenko's sentencing on Augu t 27, 2015.


                                             2
No. 33770-7-111
State v. Glushchenko


       Officer Nathan Gobble responded to Mr. Er l's 911 call and obtained his

description of the intruder. Lieutenant Rex Olson pprehended Mr. Glushchenko, who fit

the description, a few blocks from Mr. Erol's horn , in a parking lot near the Off Regal

Bar. Mr. Glushchenko drew the lieutenant's attent on because he appeared to have been

hiding between cars, but got up and approached th door of the bar when the lieutenant

pulled into the lot. The lieutenant noticed blood o the back of Mr. Glushchenko's hands

as he was handcuffing him.

       Officers responding to Ms. Eberhart's home took her to where Mr. Glushchenko

was being held following his apprehension and she identified him as the man who broke

the window at her home. Later that evening, Mr. rol, who had been taken to the

hospital for treatment of his wounds, identified Mr Glushchenko froin a photo array.

Officers who had been given permission by Mr. Er 1 to search his home found what Mr.

Erol would identify as Mr. Glushchenko's weapon : two of the household's steak knives,

with blades between four and a half and five inche in length.

       As crimes against Mr. Erol, the State event     lly charged Mr. Glushchenko with

first degree burglary, first degree robbery, and first degree assault, all with deadly

weapon enhancements. It charged him with reside tial burglary for his crime against Ms.

Eberhart. The challenges made on appeal focus on the convictions for the crimes against

Mr. Erol.




                                              3
No. 33770-7-111
State v. Glushchenko


       At trial, evidence was presented that when o ficers responded to Mr. Erol's 911

call, he was bleeding from his neck, his knee, and ad wounds on his shin, shoulder,

head, and ear. In addition to offering photographs f his wounds as evidence, the State

called Dr. Rana Ahmad, who treated Mr. Erol at th emergency room. Dr. Ahmad

testified that Mr. Erol's 11-centimeter neck wound and thigh wound were the most

prominent of his wounds. He testified that Mr. Er1l's neck wound would have been life

threatening if he had not received treatment, becau~e he could have bled to death or the

wound could have become infected. Dr. Ahmad cl ssified the wound as "deep" even

though neither the esophagus nor any of the large     eries or veins were injured, because

the slash wound passed through both the fat layer     d a muscle layer. RP at 136.

       Mr. Erol testified that when he ran out of th front door of his house, he believed

he was escaping a life-threatening assault by Mr.    lushchenko.

       At the conclusion of trial, the jury found Mr Glushchenko guilty of all charges. It

returned special verdicts finding that he was armed with a deadly weapon when

committing the first degree burglary, first degree r bbery, and first degree assault.

       At sentencing, the trial court heard argumen about whether the burglary, robbery,

and assault involving Mr. Erol constituted the sam i criminal conduct for sentencing

purposes. It determined that only the robbery and ssault constituted the same criminal

conduct, based on its finding that Mr. Glushchenk 's original intent, before Mr. Erol

awoke and the situation escalated, had been only t steal. It sentenced Mr. Glushchenko

                                             4
No. 33770-7-III
State v. Glushchenko


to a midrange sentence of 243 months' confineme         and an additional 48 months'

confinement for two deadly weapon enhancements for a total of 291 months. It also

imposed $800 in legal financial obligations, to whi h Mr. Glushchenko did not object.

       Mr. Glushchenko appeals.

                                         ANALYSIS

                                     Evidence suffici ncy

       "A person is guilty of assault in the first deg ee if he or she, with intent to inflict

great bodily harm ... [a]ssaults another with ... a y deadly weapon." RCW

9A.36.01 l(l)(a). Mr. Glushchenko first argues tha the State's evidence was insufficient

to support the essential element of first degree assa It that the defendant intended to

inflict great bodily harm. The jury was properly in tructed that for purposes of that

element, "Great bodily harm means bodily injury t at creates a probability of death, or

that causes significant serious permanent disfigure ent, or that causes a significant

permanent loss or impairment of the function of an bodily part or organ." Clerk's

Papers (CP) at 164; RCW 9A.04.l 10(4)(c).

       Evidence is sufficient if, viewed in a light   ost favorable to the State, it permits

any rational trier of fact to find the essential eleme ts of the crime beyond a reasonable

doubt. State v. Salinas, 119 Wash. 2d 192, 201, 829 .2d 1068 (1992). "A claim of

insufficiency admits the truth of the State's eviden e and all inferences that reasonably

can be drawn therefrom." Id. We defer to the fact finder on issues of witness credibility

                                               5
No. 33770-7-III
State v. Glushchenko


and persuasiveness of the evidence. State v. Thom1s, 150 Wash. 2d 821, 874-75, 83 P.3d
970 (2004).

       First degree assault requires proof of specifit intent, which is intent to produce a
                                                       I


specific result: in the case of first degree assault, to inflict great bodily harm. State v.
                                                       I




Elmi, 166 Wash. 2d 209, 215, 207 P.3d 439 (2009). Ii determining intent, the 'jury may

consider the manner in which the defendant exerte~ the force and the nature of the
                                                       I


victim's injuries to the extent that it reflects the am unt or degree of force necessary to

cause the injury." State v. Pierre, 108 Wash. App. 3 8,385, 31 P.3d 1207 (2001). While

specific intent may not be presumed, the jury may i fer it "as a logical probability from

all the facts and circumstances." State v. Wilson, 1 5 Wash. 2d 212, 217, 883 P.2d 320

(1994).

       Mr. Glushchenko argues that the State prese ted no evidence that Mr. Erol's

wounds presented a risk of probable death, or any s ·gnificant permanent disfigurement, or

any impairment of the function of any body part or organ. But RCW 9A.36.01 l(l)(a)

does not require proof that the defendant inflicted g eat bodily harm; it requires that the

defendant intended to inflict great bodily harm. St te v. Alcantar-Maldonado, 184 Wn.

App. 215, 225, 340 P.3d 859 (2014).

       Mr. Glushchenko also argues that his intent         as only to steal, but there was

evidence from which jurors could find otherwise.           r. Erol testified that Mr.

Glushchenko assaulted him angrily, repeated;y tellilg him, "[T]urn around bitch," and
No. 33770-7-111
State v. Glushchenko


continued the assault even after Mr. Erol tried to c nvince Mr. Glushchenko to take what

he wanted and leave. RP at 76. Mr. Erol told juro     that he "realized that my life was in

danger," and he thought he was "going to bleed ou "unless he made a run for the front

door and escaped. RP at 78. Dr. Ahmad affirmed hat the wounds inflicted by Mr.

Glushchenko were deep. And since Mr. Erol did        ake a run for it, rational jurors could

infer that Mr. Glushchenko had intended to inflict ven more harm had Mr. Erol not

escaped.

       The evidence was sufficient.

                                  Same criminal co duct

       Mr. Glushchenko argues next that the trial c urt abused its discretion in finding,

for purposes of calculating his offender score, that he first degree burglary of Mr. Erol's

home was not the same criminal conduct as the rob ery and assault.

       If concurrent offenses encompass the same riminal conduct, they are treated as

one crime for the purpose of calculating the defend nt's sentence. RCW

9.94A.589(1)(a). The Sentencing Reform Act of 1 81 (SRA), chapter 9.94A RCW,

defines "same criminal conduct" as "two or more c imes that require the same criminal

intent, are committed at the same time and place, a d involve the same victim." RCW

9.94A.589(1)(a). All three criteria must be present for a finding of same criminal

conduct. State v. Lessley, 118 Wash. 2d 773, 778, 82 P.2d 996 (1992). For purposes of the

"same criminal intent" criterion, intent can be mea ured by whether one crime furthered

                                             7
No. 33770-7-111
State v. Glushchenko


another. Id. Although this issue would be moot if he trial court applied the burglary

antimerger statute, Mr. Glushchenko insists that th court did not consider that statute in

his case. Br. of Appellant at 12. 3 To avoid the nee to remand we will assume he is

correct. 4

        This court will not disturb a trial court's 114 Wash. d 6, 17, 785 P.2d 440 (1990).

"Under this standard, when the record supports onl one conclusion on whether crimes

constitute 'same criminal conduct,' a sentencing c          rt abuses its discretion in arriving at

a contrary result." State v. Aldana Graciano, 176           n.2d 531, 537-38, 295 P.3d 219

(2013). "[W]here the record adequately supports ether conclusion," however, the matter

lies within the trial court's discretion. Id. at 538.
                                                        I


        Mr. Glushchenko argues that the only criterirn about which there could be any

doubt is whether his criminal intent remained the sfme during his three crimes against


                                                        I



        3RCW 9A.52.050 provides, "Every person ho, in the commission of a burglary
shall commit any other crime, may be punished the efor as well as for the burglary." A
sentencing court may exercise discretion to impose separate punishments for burglary
and crimes committed during the burglary even if t e crimes encompass the same
criminal conduct. Lessley, 118 Wash. 2d at 781.
       4
         The trial court mentioned the antimerger s tute in explaining and announcing its
sentence. See RP at 315. But it also discussed the 'same criminal conduct" criteria and
found that Mr. Glushchenko did not have the same criminal intent in committing the
burglary as he did in committing the robbery and a sault.

                                                8
No. 33770-7-III
State v. Glushchenko


Mr. Erol, and there could be no reasonable doubt t at it did. He appears to contend that

he entered the home intending to steal and to do w atever was necessary to accomplish

that aim. The State, on the other hand, argues that lthough Mr. Glushchenko entered
                                                     I

Mr. Erol's home with the intent to steal, he did not intend to encounter anyone-and once

he did, he could have abandoned the effort and left It contends that stabbing Mr. Erol

could not possibly have been Mr. Glushchenko's i tent when he entered the home.

         Either conclusion could be drawn from the vidence. The trial court did not abuse

its discretion.

                                 Legal financial oblz ations

         For the first time on appeal, Mr. Glushchen o argues that the trial court imposed

legal financial obligations (LFOs) without conduct ng the individualized on the record

inquiry into ability to pay required by Blazina. He asks that we remand so that the

required inquiry can be made.

         Mr. Glushchenko overlooks the fact that the trial court imposed only mandatory

LFOs 5 and restitution. A Blazina inquiry is requir d only for discretionary LFOs. State
                                                     I

V.   Clark, 191 Wash. App. 369,373,362 P.3d 309 c2q15) (citing State    V.   Lundy, 176 Wash.

                                                     I
                                                     I

         5
         A $500 victim assessment fee, a $100 DNt (Deoxyribonucleic acid) collection
fee, and a $200 filing fee, none of which is subject o RCW 10.01.160(3). State v. Clark,
191 Wash. App. 369, 374, 362 P.3d 309 (2015).



                                              9
No. 33770-7-III
State v. Glushchenko


App. 96, 102, 308 P.3d 755 (2013)), review granter in part, 187 Wash. 2d 1009 (2007). No

remand is required.                                        I




                       STATEMENT OF ADDITIO AL GROUNDS

       In a pro se statement of additional grounds ( AG), Mr. Glushchenko asserts his

innocence, claiming he had an alibi for the night th crimes were committed and that

DNA testing would exonerate him. He complains bout the criminal justice system in

general and about the investigation, trial, and crimi al justice system participants in his

case in particular. Only four errors are sufficiently identified for review. See RAP

10.lO(c) (A SAG must "inform the court of the nat re and occurrence of alleged errors";

we will not search the record in support of claims.)

       Prosecutorial vindictiveness. Mr. Glushche ko argues his due process rights were

violated because the prosecutor acted vindictively then he amended the charges to

include first degree robbery after Mr. Glushchenko refused the offer of a plea deal.

Prosecutorial vindictiveness as a basis for appeal e ists "when 'the government acts

against a defendant in response to the defendant's rior exercise of constitutional or

statutory rights."' State v. Korum, 157 Wash. 2d 614 627, 141 P.3d 13 (2006) (quoting

United States v. Meyer, 810 F.2d 1242, 1245 (D.C.iCir. 1987)). "' [A] prosecutorial

action is "vindictive" only if designed to penalize : defendant for invoking legally

protected rights."' Id. (quoting Meyer, 810 F.2d a 1245).
                                                       I




                                                       I


                                             10        II
No. 33770-7-III
State v. Glushchenko


       When a prosecutor adds charges following a defendant's exercise of legally

protected rights, it does not amount to vindictivene s or even give rise to presumption of

vindictiveness unless "a defendant can prove that ' 11 of the circumstances, when taken

together, support a realistic likelihood of vindi ctiv+ess. "' Id. (quoting Meyer, 810 F.2d

at 1246). Courts have "emphatically rejected then tion that filing additional charges

after a defendant refuses a guilty plea gives rise to presumption of vindictiveness."

Korum, 157 Wash. 2d at 629.

       In this case, the State agreed not to charge c rtain counts in exchange for a plea

agreement, a practice explicitly permitted by RCW 9.94A.421(5). When plea

negotiations failed, it moved to amend the informa,ion to add the count of first degree

robbery. The court granted its request. Mr. Glush1henko provides no support for his

claim of prosecutorial vindictiveness aside from hiJ bald assertion, which is insufficient.

       Ineffective assistance of counsel. Mr. Glush henko complains that his trial lawyer

failed to present evidence of his alibi and "threaten d [him] to not testify," implicitly

asserting ineffective assistance of counsel. SAG ( ttachment) at 3.

       The Sixth Amendment to the United States          onstitution guarantees a criminal

defendant the right to effective assistance of counstl. Strickland v. Washington, 466 U.S.
                                                     I

668,686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)) To establish ineffective assistance of
                                                     I


counsel, a defendant must demonstrate both that derense counsel's representation was
                                                     I


deficient and that the deficient representation preju~iced the defendant. State v.
                                                     !




                                             11


                                                                                              I
No. 33770-7-III
State v. Glushchenko


McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 125! (1995). When, as here, ineffective

assistance of counsel is raised on direct appeal, the ~urden is on a defendant to show

deficient representation based on the record establi,hed in the proceedings below. Id. at

335. If a defendant wishes to raise issues on appeal that require evidence or facts not in

the existing trial record, the appropriate means of dping so is through a personal restraint
                                                         !



petition. Id.                                            I


                                                     I
       The record on appeal does not demonstrate trat Mr. Glushchenko had an alibi
                                                         I

witness whom his trial lawyer unreasonably failed io call to testify. It does not

demonstrate that Mr. Glushchenko's failure to testi~ was the result of a threat by his

lawyer. 6 If Mr. Glushchenko wishes to pursue thesf claims, he will need to file a
                                                     i


personal restraint petition supported by evidence.   I




       Offender score. Mr. Glushchenko argues fot the first time on appeal that his

offender score was a "two" prior to trial. At sentef ing, he agreed that his pretrial

offender score was four:



       6
        In fact, the record tends to undercut that as~ertion. At the close of the State's
case, Mr. Glushchenko's trial lawyer asked for a b1ef recess to confer with his client,
after which he reported to the court:                !



                I don't have any defense witnesses tol present. I did tell Mr.
       Glushchenko that whether he testified or no~, despite whatever my advice
       is, it's totally his decision. His decision at tfis point is not to testify.
                                                     I


RP at 241.


                                             12
No. 33770-7-III
State v. Glushchenko


              THE COURT: ... he's a four. Are ytu stipulating that he's a four?
              [DEFENSE COUNSEL]: Your Hono, my calculations he's a four
       on the residential burglary, five on the other.,
              [PROSECUTOR]: That's correct.          1




                                                     I


              THE COURT: Okay. So the crimina~ history that I have in front of
       me other than the second one, which has the (lorida conviction which isn't
       countable at this point, do you have any issufs with this prior criminal
       history?                                      '
              [DEFENSE COUNSEL]: No. I revieked that with Mr.
       G~us?che~ko before, and he doesn't have a 4ispute as to the countable
       cnmmal history.                             :'
              THE COURT: Okay. And he did not sign this.
              [DEFENSE COUNSEL]: He did sig it. I think he signed it with an
       X.                                            I



              THE COURT: So, Mr. Glushchenko, is that your signature, that X
       on there?                                     I

              [MR. GLUSHCHENKO]: (Defendanrnods head.)
              THE COURT: You don't have an act al signature?
              [MR. GLUSHCHENKO]: (Defendan shakes head.)
                                                     I

                                                     !

RP at 306-07.
                                                     I



       "At sentencing, the State bears the burden tiprove the existence of prior

convictions by a preponderance of the evidence."         tate v. Mendoza, 165 Wash. 2d 913,

920,205 P.3d 113, (2009). While due process imp}ses the burden of providing an

adequate record on the State, "This is not to say thait a defendant cannot affirmatively
                                                    !




acknowledge his criminal history and thereby obvitte the need for the State to produce

evidence." Id. Affirmative acknowledgment requites more than the mere failure to
                                                    I


object to a prosecutor's recitation of criminal histotjY or the mere agreement with the
                                                    i

ultimate sentencing recommendation. Id. at 928. ijere, Mr. Glushchenko affirmatively



                                             13
No. 33770-7-111
State v. Glushchenko


acknowledged the correctness of the criminal histol(Y and pretrial offender score provided
                                                         I
                                                         I
                                                         I

by the State, so he cannot object to the adequacy o~ the record.
                                                         !




       In addition, while a defendant cannot agree ,o a sentence in excess of statutory

authority, "waiver can be found where the alleged ,rror involves an agreement to facts,

later disputed, or where the alleged error involves~ matter of trial court discretion." In re
                                                     I


Pers. Restraint of Goodwin, 146 Wash. 2d 861, 874, 0 P.3d 618 (2002). Before we even

reach a Goodwin analysis of waiver, however, a de endant must show that a sentencing

error was made, not merely that one might have be n made. State v. Ross, 152 Wash. 2d

220, 231-32, 95 P.3d 1225 (2004). Mr. Glushchento does not make a threshold showing

that an error was made.
                                                     i
                                                     I

       Excessive sentence. Finally, Mr. Glushchen~o argues that the trial court's
                                                     I

imposition of two deadly weapon enhancements caµsed his sentence to exceed the
                                                     I
statutory maximum. The total sentence for a givenloffense, including enhancements to
                                                     I



the sentence for that offense, cannot exceed the sta~utory maximum. RCW
                                                     I


9.94A.533(4)(g); State v. DeSantiago, 149 Wash. 2d 402, 421, 68 P.3d 1065 (2003).
                                                     I


       Mr. Glushchenko's crimes to which the dea1ly weapon enhancements applied
                                                     I

                                                     I

were all class A felonies. RCW 9A.52.020(2) (first degree burglary); RCW 9A.36.011(2)
                                                     i
                                                     !


(first degree assault); RCW 9A.56.200(2) (first deg~ee robbery). The maximum
                                                     !


                                                     '
allowable sentence for a class A felony is life imprisonment. RCW 9A.20.021(1)(a).
                                                    I




                                             14
No. 33770-7-III
State v. Glushchenko
                                                  i
                                                  I


Even with the. enhancements, Mr. Glushchenko's stntence does not come close to the

statutory maximum.

      Affirmed.
                                                  I

      A majority of the panel has determined this opinion will not be printed in the
                                                  I
                                                  i


Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                   j




                                           15